DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 15 and 18 in the reply filed on 11/2/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (US 10,281,223, herein Hofmann).
In regards to claim 1, Hofmann discloses
A heat exchanger (Fig.2) connected to a first pipe (Fig.4C, 16) through which a refrigerant flows, the heat exchanger comprising:
heat transfer tubes (3); and
a header (4) connected to the heat transfer tubes, wherein the header includes:
a first plate-shaped portion (11) connected to the first pipe;
a second plate-shaped portion (5) connected to the heat transfer tubes;
a third plate-shaped portion (14) disposed between the first plate-shaped portion and the second plate-shaped portion; and
a fourth plate-shaped portion (10) that is disposed between the third plate-shaped portion and the second plate-shaped portion and that has communication openings (7) for the heat transfer tubes,
the first plate-shaped portion, the third plate-shaped portion, the fourth plate-shaped portion, and the second plate-shaped portion are stacked and overlap in a stacking direction (Fig.2),
the third plate-shaped portion has a refrigerant flow path formation opening (7’) including:
a first region (see Fig.A) through which the refrigerant flows in a first direction (upward) perpendicular to the stacking direction; and
a second region (Fig.A) through which the refrigerant flows in a second direction (downward) that is perpendicular to the stacking direction and that is different from the first direction,
the first pipe communicates with the heat transfer tubes via the refrigerant flow path formation opening in the third plate-shaped portion and the communication openings in the fourth plate-shaped portion (Fig.2),
the third plate-shaped portion and the fourth plate-shaped portion are stacked in contact with each other (Figs.2 and 4), and
the communication openings overlap the first region in the stacking direction (Fig.2).

    PNG
    media_image1.png
    652
    775
    media_image1.png
    Greyscale

In regards to claim 4, Hofmann discloses
A heat exchanger (Fig.2) connected to a first pipe (Fig.4C, 16) through which a refrigerant flows, the heat exchanger comprising:
heat transfer tubes (3); and
a header (4) connected to the heat transfer tubes, wherein the header includes:
a first plate-shaped portion (11) connected to the first pipe;
a second plate-shaped portion (5) connected to the heat transfer tubes;
a third plate-shaped portion (14) disposed between the first plate-shaped portion and the second plate-shaped portion; and
a fourth plate-shaped portion (10) that is disposed between the third plate-shaped portion and the second plate-shaped portion and that has communication openings (7) for the heat transfer tubes,
the first plate-shaped portion, the third plate-shaped portion, the fourth plate-shaped portion, and the second plate-shaped portion are stacked and overlap each other in a stacking direction (Fig.2),
the third plate-shaped portion has a refrigerant flow path formation opening (7’) including:
a first region (Fig.A) through which the refrigerant flows in a first direction (upward) perpendicular to the stacking direction;
a second region (Fig.A) through which the refrigerant flows in a second direction (downward) that is perpendicular to the stacking direction and that is different from the first direction;
a communication region (central circular portion) juxtaposed to the first region in the first direction; and
a connection region (Fig.A, between the communication region and first region) connecting the first region and the communication region,
the first pipe communicates with the heat transfer tubes via the refrigerant flow path formation opening in the third plate-shaped portion and the communication openings in the fourth plate-shaped portion (Fig.2), and
the connection region has a minimum width narrower than a maximum width of the communication region in a direction perpendicular to both the stacking direction and the first direction (Fig.A).
In regards to claim 7, Hofmann discloses that the first plate-shaped portion has a pipe connection opening (15) that is connected to the first pipe, the refrigerant flow path formation opening in the third plate-shaped portion further includes a communication region and a connection region (Fig.A), the connection region connects the first region or the second region and the communication region (Fig.A), and the communication region includes an overlapping point that overlaps the pipe connection opening in the first plate-shaped portion in the stacking direction (Fig.A).
In regards to claim 8, Hofmann discloses that the communication region and the first region are arranged in the first direction (upward direction), and the connection region has a minimum width narrower than a maximum width of the communication region in a direction perpendicular to both the stacking direction and the first direction (horizontal or width direction of the plate 14).
In regards to claim 9, Hofmann discloses that the overlapping point, the connection region, and the first region are arranged in the first direction (Fig.2).
In regards to claim 10, Hofmann discloses that the fourth plate-shaped portion includes a wall  (in the middle of the plate 10 between the communication openings 7) disposed at a position that overlaps a joint between the first plate-shaped portion and the first pipe in the stacking direction, and the communication openings in the fourth plate-shaped portion are disposed apart from the joint between the first plate-shaped portion and the first pipe as seen in the stacking direction (Fig.2).
In regards to claim 11, Hofmann discloses that the first plate-shaped portion and the fourth plate-shaped portion define a space including:
the first region (Fig.2);
a third region (Fig.A, communication region) juxtaposed to the first region in the second direction in the stacking direction;
the second region through which the first region communicates with the third region (Fig.2); and
a fourth region (Fig.A, connection region), disposed at a position different from the second region, through which the first region communicates with the third region (Fig.A).
In regards to claim 12, Hofmann discloses a partition portion (Fig.B) disposed between the first region and the third region and between the second region and the fourth region.
In regards to claim 13, Hofmann discloses that the partition portion is integrated with the third plate-shaped portion with a communication portion protruding from a part of the third plate-shaped portion, the part of the third plate-shaped portion corresponds to a contour of any of the first, second, third, and fourth regions (Fig.B).

    PNG
    media_image2.png
    746
    431
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2, 3 and 6 are allowed, at least for the reason that the prior art of record does not disclose a number of the refrigerant flow paths on the first side are different is 3 times or more than a number of the refrigerant flow paths on the second side as claimed in claim 2, or that the communication openings in the fourth plate-shaped portion are arranged at a position biased to a windward side in a direction perpendicular to both the stacking direction and a direction in which the heat transfer tubes are arranged as claimed in claim 3.
Claims 5, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the communication openings in the fourth plate-shaped portion are arranged at a position biased to a windward side of a direction perpendicular to both the stacking direction and a direction in which the heat transfer tubes are arranged as claimed in claims 5 and 18, or that the fourth plate-shaped portion includes a portion that is in contact with the partition portion, and an opening over the communication portion as seen in the stacking direction as claimed in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763